United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
U.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. IMMIGRATION & CUSTOMS
ENFORCEMENT, Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1628
Issued: November 17, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 21, 2014 appellant filed a timely appeal of a May 7, 2014 decision of the Office
of Workers’ Compensation Programs (OWCP) denying his traumatic injury claim. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a traumatic injury in
the performance of duty on August 26, 2013, as alleged.
On appeal appellant contends that the evidence establishes his claim.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 27, 2013 appellant, then a 42-year-old special agent, filed a traumatic injury
claim alleging that on August 26, 2013 he injured his right wrist when he retrieved handcuffs and
placed them on an individual he had pursued and disarmed.
By letter dated October 31, 2013, OWCP informed appellant that the evidence of record
was insufficient to support his claim as no evidence was submitted. Appellant was advised as to
the medical and factual evidence required to establish his claim and given 30 days to submit this
information.
In response to OWCP’s request, appellant stated that he did not seek medical treatment at
the time of the August 26, 2013 incident or afterwards, but was currently looking for a physician.
By decision dated December 2, 2013, OWCP denied appellant’s claim. It found that he
failed to establish fact of injury as he did not submit any documentation in support of his claim.
On December 2, 2013 OWCP received medical evidence, including x-ray interpretations
of appellant’s hands. A November 15, 2013 report by Dr. Daniel Lewis, an examining
physician, stated that appellant was seen for his right wrist. Appellant related that he injured his
right wrist three months prior when he had to wrestle a gun away from an assailant. During the
disarming of the assailant, appellant felt a pop in his wrist and experienced pain since the
incident which occurred on August 26, 2013. On physical examination of the right wrist, there
was no swelling, ecchymosis, erythema and wrist effusion. Dr. Lewis reported full right wrist
pronosupination, extension and flexion and “point tenderness directly over the scapholunate
interval with Watson shift test.” A review of an x-ray of the right wrist showed no arthritis and a
three millimeter scapholunate diastasis on grip view. Dr. Lewis diagnosed right wrist pain,
likely acute scapholunate diastasis with radial sensory nerve distribution paresthesia without
obvious findings of forminal stenosis or radiculopathy.
On December 9, 2013 appellant requested a review of the written record by an OWCP
hearing representative.
By decision dated May 7, 2014, OWCP hearing representative affirmed the denial of
appellant’s claim.2 She found that the history of injury was unclear as appellant attributed his
condition to handcuffing an assailant and then to wrestling a gun away from the individual.
Further, Dr. Lewis did not provide a firm medical diagnosis or opinion on causal relation.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
2

Following the May 7, 2014 decision, OWCP received additional evidence. However, the Board may only
review evidence that was of record at the time OWCP issued its final decision. See 20 C.F.R. §§ 501.2(c)(1); M.B.,
Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R.
Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
3

5 U.S.C. § 8101 et seq.

2

States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
OWCP regulations, at 20 C.F.R. § 10.5(ee), define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.6 To determine whether a federal employee has sustained a traumatic injury in
the performance of duty it must first be determined whether a fact of injury has been
established.7 First, the employee must submit sufficient evidence to establish that he or she
actually experienced the employment incident at the time, place and in the manner alleged.8
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.9
ANALYSIS
Appellant claimed a right wrist injury as the result of disarming and handcuffing an
individual he had pursued. The issue is whether appellant sustained an injury as a result of the
August 26, 2013 employment incident. The Board accepts that the incident occurred as alleged.
The Board finds, however, that appellant did not meet his burden of proof to establish that he
sustained a right wrist condition due to the accepted August 26, 2013 employment incident.
The medical evidence of record is insufficient to establish that the employment incident
caused an injury. The only medical evidence submitted was a November 15, 2013 report by
Dr. Lewis who diagnosed right wrist pain, likely an acute scapholunate diastasis or radial sensory
nerve distribution paresthesias without obvious findings of forminal stenosis or radiculopathy.
While Dr. Lewis noted that the injury occurred approximately three months prior to his
examination when appellant wrestled a gun away from an assailant. He provided insufficient
opinion as to whether the diagnosed conditions were caused or aggravated by the August 26,
2013 employment incident. Dr. Lewis did not explain how the incident resulted in the diagnosed
conditions. Medical evidence which does not offer a rationalized opinion regarding the cause of
an employee’s condition is of limited probative value on the issue of causal relationship.10
4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

7

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

8

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

9

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 4.
10

E.K., Docket No. 09-1827 (issued April 21, 2010); A.F., 59 ECAB 714 (2008); Michael E. Smith, 50 ECAB
313 (1999).

3

An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s conditions became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.11 Causal relationship must be established by
rationalized medical opinion evidence and appellant has failed to submit such evidence.
OWCP advised appellant that it was his responsibility to provide a comprehensive
medical report which described his symptoms, test results, diagnosis, treatment and a physician’s
opinion, with medical reasons, on the cause of his condition. Appellant failed to submit
sufficient medical documentation in response to OWCP’s request. As there is no probative,
rationalized medical evidence addressing how his claimed right wrist condition was caused or
aggravated by the August 26, 2013 employment incident, he has not met his burden of proof.
On appeal appellant provided a detailed description of the August 26, 2013 incident and
contends that the evidence is sufficient to establish his claim. As noted, the Board finds that the
evidence from Dr. Lewis does not adequately address the cause of his right wrist condition or
how it was caused or aggravated by the August 26, 2013 employment incident. Appellant also
argued that his condition had worsened. As noted, the Board may only review that evidence
which was of record at the time OWCP issued its final decision.12 Thus, the medical evidence
referenced by appellant cannot be considered by the Board.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish that he
sustained an injury in the performance of duty on August 26, 2013, as alleged.

11

See D.U., Docket No. 10-144 (issued July 27, 2010); D.I., 59 ECAB 158 (2007); Robert Broome, 55 ECAB
339 (2004); Anna C. Leanza, 48 ECAB 115 (1996).
12

See supra note 3.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 7, 2014 is affirmed.
Issued: November 17, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

